        Case 1:19-cv-00657-CCC Document 93 Filed 08/13/20 Page 1 of 4



                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TIMOTHY ROWBOTTOM and                        :   CIVIL ACTION NO. 1:19-CV-657
JAMES ROWBOTTOM,                             :
                                             :   (Judge Conner)
                     Plaintiffs              :
                                             :
              v.                             :
                                             :
CITY OF HARRISBURG, et al.,                  :
                                             :
                     Defendants              :

                                        ORDER

       AND NOW, this 13th day of August, 2020, upon consideration of the

report (Doc. 64) issued by Magistrate Judge Joseph F. Saporito, Jr., wherein Judge

Saporito recommends that we grant in part and deny in part the motions (Docs. 34,

37) to dismiss by defendants Bryan Davis and Harrisburg Redevelopment Authority

(“the HRA defendants”) and by defendants Dauphin County and George Hartwick,

III (“the Dauphin County defendants”), and that we grant in its entirety the motion

(Doc. 36) to dismiss filed by defendants City of Harrisburg, Eric Papenfuse, Jackie

Parker, and David Patton (“the City defendants”), and wherein Judge Saporito

specifically opines that the pro se plaintiffs’ amended complaint (Doc. 8) can be

reasonably construed as attempting to plead due-process and equal-protection

claims, thus invoking the court’s federal-question jurisdiction and defeating the

HRA defendants’ and Dauphin County defendants’ Rule 12(b)(1) arguments, (see

Doc. 64 at 9-14), but that plaintiffs’ complaint, even liberally construed, fails to state

a due-process or equal-protection claim for which relief may be granted, (see id. at

16-21), and that the court should decline to exercise supplemental jurisdiction over
        Case 1:19-cv-00657-CCC Document 93 Filed 08/13/20 Page 2 of 4



plaintiffs’ remaining state-law claims, (see id. at 21-22), and the court noting that

plaintiffs filed an 86-page objection (Doc. 73) to Judge Saporito’s 24-page report,

see FED. R. CIV. P. 72(b)(2), in addition to dozens of exhibits and new evidence,

(see Docs. 73-1 to 73-71), a motion to appoint counsel, (Doc. 74), two documents

purporting to be supplemental pleadings under Rule 15(d), (see Docs. 80, 86),

and a motion for “default summary judgment,” (Doc. 87), and following de novo

review of the contested portions of the report, E.E.O.C. v. City of Long Branch, 866

F.3d 93, 99 (3d Cir. 2017) (quoting 28 U.S.C. § 636(b)(1)), and affording “reasoned

consideration” to the uncontested portions, id. (quoting Henderson v. Carlson,

812 F.2d 874, 878 (3d Cir. 1987)), and after having carefully considered plaintiffs’

pleading, objections, and various supplemental filings, the court finding Judge

Saporito’s analysis to be well-reasoned and fully supported by the record and the

applicable law; finding plaintiffs’ objection (Doc. 73) and attendant briefing to be

largely unintelligible and nonresponsive to the legal conclusions reached by the

report and to otherwise be squarely and correctly addressed by the report; and

agreeing with Judge Saporito that plaintiffs should be given a final opportunity




                                            2
           Case 1:19-cv-00657-CCC Document 93 Filed 08/13/20 Page 3 of 4



to amend their pleading to cure the factual deficiencies identified in the report, (see

Doc. 64 at 22-23),1 it is hereby ORDERED that:

      1.       The report (Doc. 64) of Magistrate Judge Saporito is ADOPTED.

      2.       The motions (Docs. 34, 37) to dismiss filed by the HRA defendants
               and Dauphin County defendants are DENIED to the extent they seek
               dismissal of plaintiffs’ amended complaint (Doc. 8) for lack of subject
               matter jurisdiction.

      3.       The motions (Docs. 34, 36, 37) to dismiss filed by the HRA defendants,
               City defendants, and Dauphin County defendants are GRANTED to
               the extent they seek dismissal of plaintiffs’ amended complaint (Doc. 8)
               for failure to state a claim for which relief may be granted.

      4.       Plaintiffs’ amended complaint (Doc. 8) is DISMISSED.

      5.       Plaintiffs’ “supplemental pleadings” (Docs. 80, 86) are STRICKEN for
               having been filed without leave of court. See FED. R. CIV. P. 15(d). The
               Dauphin County defendants’ motion (Doc. 90) to strike one of these
               two supplemental pleadings (Doc. 80) is DENIED as moot.

      6.       Plaintiffs’ motion (Doc. 74) to appoint counsel and motion (Doc. 87)
               “for default summary judgment” are DENIED as moot.

      7.       Plaintiffs are GRANTED leave to amend their complaint in
               accordance with Judge Saporito’s report within 30 days of the date of
               this order. Any amended pleading filed pursuant to this paragraph
               shall be filed to the same docket number as the instant action, shall
               be entitled “Second Amended Complaint,” and shall be complete in
               all respects. It shall be a new pleading that stands by itself as an
               adequate complaint under the Federal Rules of Civil Procedure,
               without reference to the amended complaint (Doc. 8) hereinabove
               dismissed.


      1
         In responding to plaintiffs’ objections, the City defendants suggest that the
court should not grant leave to amend. (See Doc. 79 at 5-6). The City defendants
did not object to this aspect of the report, see FED. R. CIV. P. 72(b)(2), and we find
no clear error in this recommendation, which is consistent with the Third Circuit’s
preference that courts grant leave to amend before dismissing a civil rights action
for failure to state a claim, see Grayson v. Mayview State Hosp., 293 F.3d 103, 108
(3d Cir. 2002).


                                            3
     Case 1:19-cv-00657-CCC Document 93 Filed 08/13/20 Page 4 of 4



8.       Plaintiffs are cautioned that, given the number of extensions of time
         already granted to them in this litigation, no extensions of the 30-day
         deadline set forth in paragraph 7 will be granted.

9.       In the absence of a timely filed second amended complaint, the Clerk
         of Court shall close this case. If a timely second amended complaint
         is filed, this matter shall be remanded to Judge Saporito for further
         proceedings.




                                   /S/ CHRISTOPHER C. CONNER
                                   Christopher C. Conner
                                   United States District Judge
                                   Middle District of Pennsylvania
